DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0324303 A1) in view of Eldredge et al. (US 2017/0335242 A1).
Regarding claims 1-3,  Zhang teaches a personal care composition comprising water; [tables 3-4], cleaning surfactants (anionic) such as ethoxylated lauryl ethyl sulfate; [table 3], modified carbohydrate polymer (hydroxyethyl cellulose) which is functionalized/modified with quaternary ammonium moieties thus meeting the structures of formula (I) as QUAB-151 (cellulose-propyltrimethyl ammonium chloride) and formula (II) as QUAB-342 (Cellulose-propyldodecyldimethyl ammounium chloride); [32-33, 36], in the amount of 0.2 w%; [tables 3-4], wherein the ratios of surfactant/modified carbohydrate polymer is 1/54; [table 3: batch A], and 1/10.8; [table 4: batch E).  A sample calculation for batch A is:  (29x0.28 + 10.1x0.26 + 6.7x0.35 = 10.8)/0.2 which results in ratio of 1:54.
Regarding claims 1 and 3,  Zhang does not teach the TKN values of modified carbohydrate polymers.  However, the analogous art of Eldredge (applications of hydroxyethyl cellulose modified by quaternization) , which is using the very same quaternized hydroxyethyl cellulose ( QUAB-342 & 151; 56-57) teaches that the corresponding values of TKN are 0.675 w% and 1.34 w%; [26, 28].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to select the modified carbohydrate with desired nitrogen content (degree of quaternization) with the motivation of arriving at an improved intended composition.  Furthermore, with respect to claim 1 and the composition being a fabric care;  I)- note that Eldredge teaches that the very same composition of Zhang is applicable for fabric care (i.e. laundry) application.  II)-  Also note that,  Section 2112.02 of the MPEP provides direction as to how phrases such as this are to be treated: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 11c  2 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).
Regarding claim 4,  Zhang does not, expressly, teach each individual amount of trimethyl moiety and dimethyl (alkyl) moiety so that their ratios could be obtained.  However, it should be noted that, as explained by Zhang (examples 1-8) this is totally dependent on the chosen degrees of quaternization and number of repeat units of glucose during production of quaternary modified carbohydrate, and thus construed as a direct result of experimenter’s laboratory choosing with respect to intended final product, in short a routine laboratory experimentation that does not impart patentability, as an obvious matter.
Regarding claims 5-7,  Zhang teaches that the modified carbohydrate is modified hydroxyethyl cellulose; [5, 7-8, 10].  For claim 6, as applied above, Eldredge  teaches that the composition would have laundry application benefits as well; [claims 1-4].  Zhang teaches cleaning surfactants (anionic) such as ethoxylated lauryl ethyl sulfate; [table 3].
Regarding claims 8-9,  Zang dies not teach the alcohol ethoxylate and alkylbenzene sulfonate surfactants.  However, Eldredge teaches these very two detersive surfactants; [17, 53].  At the time before the effective filling date of invention, it would have been obvious to add the above detersive surfactants to Zhang’s composition with the motivation of improving detersive properties of the composition (for fabrics even those made of human hair; see the attached; Specialty Fabrics Review) as taught by Eldredge above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/272,847 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim1 is the same as claims 1 and 4 of “847”.
Claim 2 is provisionally rejected over claim 5 of “847” which are identical.
Claim 3 is provisionally rejected over claim 6 of “847” which are identical.
Claim 4 is provisionally rejected over claim 7 of “847” which are identical.
Claim 5 is provisionally rejected over claim 8 of “847” which are identical.
Claims 6-9 are provisionally rejected over claim 9-10 of “847” which have a major scope overlap with obviousness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

                                       Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/05/21



/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767